Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/15/2020. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4, 7-11, 14-18, and 21-27 are pending. 
Response to Applicant’s Argument
Amendment to paragraph 3 of the specification presents no new matter and it has been entered. 
In response to “By contrast, Applicant's "pattern of faulty agreement" by which a "UI output" may be "mismatched with the given context among the plurality of localization objects, with respect to the localization target" can be demonstrated by a non-limiting example as shown in paragraphs [0045]-[0047] of Applicant's original specification as filed in the present Application. For example, in paragraph [0046], a source word or phrase in a localization source may be ambiguous for a given localization target. Paragraphs [0045] and [0047], among other parts of the present Application as originally filed, discuss a variety of non-limiting examples of how contextually mismatched localization objects may be determined based on any of various rules of faulty agreement”. 
Having reviewed cited portions of the specification and in view of applicant’s amendment to claims 1, 8, and 15, rejection under 35 USC 103 set forth in the previous 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, 21, and 24-27 are rejected under 35 USC 103(a) as being unpatentable over Yamamoto et al. (US 6735759 B1) in view of Chang et al. (US 9971767 B1) and Wang et al. (US 2009/0094539 A1).
Regarding Claims 1, 8, and 15, Yamamoto discloses a system (Fig. 1), comprising: 
a memory (Fig. 1, system memory 130); and at least one processor coupled to the memory (Fig. 1, processor 101) and configured to: 
discovering at least one localization object of a plurality of localization objects in a software user interface (UI) to be localized according to a localization target (Col 5, Rows 23-37, if the text to be translated is found on a “button” on a windows based GUI, then read contextual information in a localization file to allow a translator to make a translation; see Fig. 5, localization files 560 for English, Japanese, French, etc.); 
relate a user-interface (UI) output with a corresponding localization object of the plurality of localization objects in a code-base index (Fig. 5 and Col 6, Rows 45-50, relating UI interface “Ok” and “Cancel” buttons with a corresponding Java ResourceBundle; e.g., English based UI corresponds to code index “resource.java”, Japanese based UI corresponds to code index “resource_ja.java”, French based UI corresponds to code index “resource_fr.java”); 
match a first instance of a unique identifier with a second instance of the unique identifier (Col 6, Rows 51-55, create GUI button “JButton(res.getString(“OK”)) and labels it by doing a resource file lookup for the text that should correspond to an “OK” button; Col 7, Row 63 - Col 8, Row 5, means to let a translator know which resource file and which key is used for the particular GUI label requires the system to match which resource file correspond to which label),
wherein the first instance of the unique identifier is located in a code base corresponding to the code-base index (Fig. 5, 580, {“OK”, “Ok”} correspond to resource.java), 
wherein the second instance of the unique identifier corresponds to the UI output (Fig. 5, Col 6, Rows 55-57, entry 580 indicates that the text that corresponds to an “OK” button is “Ok”), and 
wherein the code base is structured to comprise the unique identifier in a given context among the plurality of localization objects (Col 5, Rows 23-28, if the text to be translated is found on a “button” on a windows-based GUI, then the localization file will store basic contextual information regarding the button along with the text itself; Col 6, Rows 55-60, “OK” button; Col 6, Rows 61-66, “Cancel” button).
retrieving a reference to the corresponding localization object related to the UI output in response to a determination and  Reply to Office Action of August 19, 2020Application No. 16/263,978outputting the reference to the corresponding localization object in the code-base index (Col 6, Rows 51-67 and Fig. 5, resource file lookup for text that correspond to “Ok” and “Cancel” button in a determined java resource file).
Yamamoto does not disclose retrieving a reference to the corresponding localization object related to the UI output in response to a determination, per a rule configured to identify a pattern of faulty agreement, that the UI output is mismatched with the given context among the plurality of localization objects, with respect to the localization target.
Chang discloses a process to perform a translation verification test that analyzes all GUI objects to be depicted to determine relationships between GUI objects that will be viewable to users (Col 2, Rows 54-58). The process is performed on a server computer running context aware translation program (Col 5, Rows 45-50) to analyze GUI objects in localization files and determine relationship between text presented in each GUI object and select best fit translation (Col 5, Row 60 – Col 6, Row 3). In particular, the context aware translation program retrieves a reference to the corresponding localization object related to the UI output in response to a determination (Col 7, Rows 15-25, the context-aware translation program 110A, 110B may be able to determine the relationship between specific elements within a GUI object; see Table I, Col 7, Rows 37-43), per a rule configured to identify a pattern of faulty agreement, that the UI output is mismatched with the given context among the plurality of localization objects, with respect to the localization target (Col 8, Rows 20-30, based on the relationship of an "OK" element in a GUI object, determine that a specific translation is appropriate with a 92% certainty based on the context of use of the "OK" element and the relationship with neighboring elements, such as a "Cancel" element, a "ID" element, and a "Password" element. However, the context-aware translation program 110A, 110B may also display another translation with a 35% certainty as being the best translation based on the relationship between the element and other elements within the GUI object).
Chang in order to obtain an accurate translation (Chang, Col 2, Rows 58-60, an accurate translation may depend on the neighboring text strings and elements).
outputting, by the at least one computer processor, the reference to the corresponding localization object in the code-base index, via a ticket of a tracking system.
The combination of Yamamoto-Chang does not disclose copy the reference to the corresponding localization object, into a ticket of a tracking system.
Wang discloses receiving a description of a user interface, creating one or more graphical user interface (“GUI”) elements based upon the description of the user interface, receiving user input / selections of GUI elements, creating a user interface ticket describing the selected GUI elements, and sending the user interface ticket to the user (Abstract) to allow a tracking system to track a series of user interface tickets in a data structure or database (¶35).
As previously noted, Chang discloses a localization system / server computer with context aware translation programs receiving a localization request corresponding to input data to be localized (Abstract and Col 5, Rows 45-50) wherein context aware translation programs search available sources to find a translation which has the highest confidence score in response to requests of content / UI interface to be matched or translated into another Col 8, Rows 20-30), the content includes common UI elements localization object (Table I, Col 7, Rows 35-45). 
In response to translations of UI elements provided by available sources with confidence score indicating how likely a translation is correct being insufficient (i.e., incorrect), output a reference to the corresponding localization object (Col 8, Rows 20-30, outputting recommended translations with 35% certainty and 92% certainty).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to create a ticket to track the reference to the corresponding localization object describing GUI element as taught by Wang in order to create GUI elements / localization objects based on then-capabilities of user device (Wang, ¶16, within the context of Yamamoto-Chang, creating translations by referencing localization objects / UI elements to available source of translation according to a ticket).
Further regarding claim 15, Yamamoto discloses a non-transitory computer-readable storage medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of claims 1 and 8 (Col 4, Rows 21-33, memory 130 storing program modules being operated on by processing unit 120).
Regarding Claims 2, 9, and 16, Yamamoto as modified by Chang discloses wherein the given context comprises a result of a form-field input validation (Chang, Col 8, Rows 20-30; see also Yamamoto Col 4, Rows 54-60, introspective editor / form field input allowing direct editing of interface components by a translator). 
Regarding Claims 3, 10, and 17, Yamamoto discloses wherein the given context comprises a result of the discovery via a multi-level navigation path (Fig. 5, resource bundle with calls to different java resources like resource.java, resource_ja.java; see also Chang, Col 6, Rows 19-40). 
Regarding Claims 7, 14, and 21, Yamamoto as modified by Chang discloses wherein the determination that the UI output is incorrect in the given context comprises a result of a comparison with a predetermined ambiguous text string (Chang, Col 8, Rows 20-30 in view of Col 5, Row 60 – Col 6, Row 3, analyze GUI objects in file and determine relationship between text presented in each GUI object and select best fit translation; e.g., 35% certainty indicates ambiguity).
Regarding Claim 24, Yamamoto as modified by Chang discloses wherein the rule is further configured to identify a predetermined ambiguity (Chang, Col 8, Rows 20-30, another translation with a 35% certainty as the best translation based on relationship between element and other elements within the GUI objects).  
Regarding Claim 25, Yamamoto discloses wherein at least the discovering and the relating are performed in response to a change to the software (Col 5, Rows 1-3 and Rows 30-37, company B making retranslations / changes).  
Regarding Claim 26, Yamamoto discloses wherein at least the discovering and the relating are performed within a process of continuous integration (Col 5, Rows 15-20, means for translator to directly select text from screen and edit it in real time; i.e., translator is actually seeing the application as the end user will), continuous deployment (Col 5, Rows 45-46, when translator is finished, the new text is stored for future use), continuous delivery, or a combination thereof.  
Regarding Claim 27, Yamamoto as modified by Chang discloses wherein at least the retrieving is performed using a framework for test automation (Chang, Col 2, Rows 53-57, Col 5, Rows 1-6, and Col 5, Rows 44-59, server running software as a service to provide translation verification test; this modifies / automates Yamamoto’s manual translation verification testing at Col 4, Rows 45-47).
Claim 22 is rejected under 35 USC 103(a) as being unpatentable over Yamamoto et al. (US 6735759 B1) in view of Chang et al. (US 9971767 B1) and Wang et al. (US 2009/0094539 A1) as applied to Claim 1, in further view of Matheny et al. (US 5551055 A).
The combination of references does not disclose wherein the determination further comprises a heuristic function, a machine-learning process, or a combination thereof.  
Matheny discloses a system for providing locale dependent user interface (Abstract) by using a heuristic function to determine the best matching locale to the user interface (Col 32, Rows 58-65).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to make the determination using a heuristic function in order to find the best matching locale for localization of the user interface (Matheny, Col 32, Rows 64-65).
Claim 23 is rejected under 35 USC 103(a) as being unpatentable over Yamamoto et al. (US 6735759 B1) in view of Chang et al. (US 9971767 B1) and Wang et al. (US 2009/0094539 A1) as applied to Claim 1, in further view of Clinchant et al. (US 2010/0070521 A1).
The combination of references does not disclose wherein the rule is further configured to identify a polysemic input.  
Clinchant discloses translating received query from a source natural language into a target natural language (Abstract) using a rule configured to identify a polysemic input (¶24, determine if input source natural language vocabulary term in query 10 is polysemic).
Clinchant, ¶12 and ¶24, providing feedbacks to select the correct translation for polysemic terms; see also Chang Col 8, Rows 20-30, provide translations with 35% certainty and 92% certainty (i.e., feedbacks)).
Claims 4, 11, and 18 are rejected under 35 USC 103(a) as being unpatentable over Yamamoto et al. (US 6735759 B1) in view of Chang et al. (US 9971767 B1) and Wang et al. (US 2009/0094539 A1) as applied to Claims 3, 10, and 17, in further view of Wright et al. (US 8010910 B2).
Yamamoto does not disclose generating, by the at least one computer processor, a breadcrumb representing the multi-level navigation path. 
Wright demonstrated that it is well known to generate a breadcrumb path for use in navigating a hierarchical data set (Abstract).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate a breadcrumb path representing hierarchically organized multi-level navigation path of Yamamoto-Chang (Chang, Col 6, Rows 19-40; Yamamoto, Fig. 5, apply hierarchical cascade to navigation path of various .java resources for different languages) in order to show user / editor the navigation path taken through the hierarchical data set to reach the selected node (Wright, Col 2, Rows 19-21). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/09/2021